Case 7:18-cv-00369-MFU-JCH Document 24 Filed 11/01/18 Pagelof2 Pageid#: 148

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

MICHAEL ANTHONY DOBSON,

Plaintiff,
Vv. : Civil Action No. 7:18cv369
COLIN D. STOLLE, et al., :
Defendants.
DEFENDANTS’ MOTION TO DISMISS
Defendants, Colin D. Stolle, Scott Lang and Patricia Munley, by counsel, hereby move
to dismiss plaintiff's claims pursuant to Fed. R. Civ. P. 12(b) (6). The reasons supporting this

Motion are set forth in the accompanying Memorandum of Law.

 

COLIN STOLLE
SCOTT LANG
PATRICIA MUNLEY
By: /s/ Jeff W. Rosen
Of Counsel
Jeff W. Rosen, Esq., VSB #22689
Pender & Coward, PC
222 Central Park Avenue
Virginia Beach, VA 23462

Tel: (757) 490-6253

Fax: (757) 497-1914
jrosen@pendercoward.com

Counsel for Stolle, Lang, and Munley

Lisa Ehrich, Esq. VSB #32205
Pender & Coward, PC

222 Central Park Avenue, Suite 400
Virginia Beach, VA 23462

Phone: (757) 490-6248

Fax: (757) 497-1914
lehrich@pendercoward.com

Counsel for Stolle, Lang, and Munley
Case 7:18-cv-00369-MFU-JCH Document 24 Filed 11/01/18 Page 2of2 Pageid#: 149

CERTIFICATE OF SERVICE

I hereby certify that on this { day of November, 2018 I will electronically file the
foregoing Defendants’ Motion to Dismiss with the Clerk of Court using the CM/ECF system
which will then send a notification of such filing (NEF) to the following:

Charisse Monae Mullen, Esq.

Office of the Attorney General — Richmond
202 North Ninth Street

Richmond, VA 23219
cmullen@oag.state.va.us

Counsel for Booker, White and Watson

Gerald Logan Harris, Esq.

Joseph Martin Kurt, Esq.

Office of the Virginia Beach City Attorney
2401 Courthouse Drive, Building 1, Room 260
Virginia Beach, VA 23456

glharris@vbgov.com

jkurt@vbgov.com
Counsel for Reed

I hereby certify that I will mail the foregoing Defendants’ Motion to Dismiss by U.S.
Mail to the following non-filer user:

Michael Anthony Dobson (#1073480)
Buckingham Correctional Center

PO Box 430

Dillwyn, VA 2393

Pro Se

/s/

Jeff W. Rosen, Esq., VSB #22689
Pender & Coward, PC

222 Central Park Avenue, Suite 400
Virginia Beach, VA 23462

Phone: (757) 490-6293

Fax: (757) 497-1914

jrosen@pendercoward.com
Counsel for Stolle, Lang, and Munley

 

Dobson v, Stolle, et. al.,

Case No. 7:18cv369 PENDER & COWARD, P.C.

WWW.PENDERCOWARD.COM
Page 2 of 2
